Judgment of conviction reversed on the law and a new trial granted. Memorandum: If the jury believed the testimony of the defendant that the complainant handed the wallet over to defendant, then, upon that evidence, the jury could have found that the defendant stole complainant’s money from the wallet while it was in defendant’s possession, and thereupon could have returned a verdict of guilty of petit larceny. The refusal of the trial court to charge the jury that such a verdict could be returned was a substantial error. (People v. Lapolte, 253 N. Y. 573.) All concur. (The judgment convicts defendant of the crime of grand larceny, first degree.) Present — Crosby, P. J., Cunningham, Taylor, Dowling and Harris, JJ.